DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Applicants response to the Non-Final Rejection of December 21, 2021, filed April 20, 2022 is acknowledged.  Claims 6-13 are pending, claim 6 is independent.

Allowable Subject Matter
Claims 6-13 are allowed.

The following is an examiner’s statement of reasons for allowance: the closest prior art to the instantly claimed hot-dip galvanized steel sheet is Kawata et al. (WO 2016/072478 A1; PCT/JP2015/081236), US 2017/0314115 A1, which claims priority from the PCT application, is used as the translation, hereinafter Kawata, both originally of record in the non-final rejection dated December 28, 2020.  Kawata teaches a hot-dipped galvanized steel sheet including a base steel sheet and a hot-dipped galvanized layer formed on a surface of the base steel sheet ([0030]), where the base steel sheet has a chemical composition containing by mass that shown in Table 1 below ([0032]-[0059]), the base steel sheet is homogeneous to 20 microns below the interface with the plated layer as shown by SEM micrograph (FIG. 1; [0076]) with residual austenite less than 20% ([0147]; as the steel is shown homogenous, this includes the 20 micron interface to the surface with the plated layer; in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (MPEP 2144.05 I)), including example 3A with 2% residual austenite (Table 13; [0232]; a prior art specific example within the claimed range anticipates the range, (MPEP 2131.03 I)); the plated layer has an Al content of more than 0 to 1.0% or less and Fe of more than 0 and 5% or less ([0064]; in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (MPEP 2144.05 I)), specifically in composition Z experiment 42 it has 1.9% Fe and 0.28% Al (Table 13; a prior art specific example within the claimed range anticipates the range, (MPEP 2131.03 I)) with an average plated amount on one surface of the base steel sheet is 10-100g/m2 ([0069]; in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (MPEP 2144.05 I)), specifically in composition Z experiment 42 it has plated amount of 75 g/m2 (Table 13; a prior art specific example within the claimed range anticipates the range, (MPEP 2131.03 I)), where the base steel sheet has a refined layer (fine grain layer) in direct contact with the interface between the base steel and the hot-dipped galvanized layer (both of which contain Fe-Al alloy) with an average thickness of 0.1 -5.0 micron, an average gain size of ferrite in the refined layer is 0.1-3.0 microns, the refined grain layer contains oxides of Si and/or Mn with a maximum oxide size of 0.01 to 0.4 microns ([0042]; in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (MPEP 2144.05 I)), and where the difference between a maximum thickness and minimum thickness in the width direction of the steel sheet is less than 2 microns (FIG. 1).  
Kawata does not teach or suggest, alone or in combination with the prior art, a Fe-Al alloy layer being provided at an interface between the hot-dip galvanizing layer and the base steel sheet, the Fe-Al alloy layer consisting of a Fe-Al alloy phase and having an average thickness of 0.1-2.0 microns and a difference between a maximum thickness and a minimum thickness in a width direction of the steel sheet being within 0.5 micron.



Table 1
Element
Claim 6 amt.
Range* [Kawata citation]
Example Z+ [Tables 1 & 3] Kawata
C
0.040-0.280
0.040-0.400 [0033]
0.187
Si
0.05-2.00
0.05-2.50 [0034]
0.79
Mn
0.05-2.00
0.50-3.50 [0035]
1.72
P
0.0001-0.1000
0.0001-0.1000 [0036]
0.008
S
0.0001-0.0100
0.0001-0.0100 [0037]
0.0015
Al
0.001-1.500
0.001-1.500 [0038]
0.055
N
0.0001-0.0100
0.0001-0.0100 [0039]
0.0040
O
0.0001-0.0100
0.0001-0.0100 [0040]
0.0031
Ti
≤ 0.150
0.001-0.150 [0047]
One or more of these [0046]
0.009
Nb
≤ 0.100
0.001-0.100 [0048]

0.006
V
≤ 0.300
0.001-0.300 [0049]

0.033
Cr
≤ 2.00
0.01-2.00 [0052]
One or more of these [0051]
0
Ni
≤ 2.00
0.01-2.00 [0053]

0
Cu
≤ 2.00
0.01-2.00 [0054]

0
Mo
≤ 2.00
0.01-2.00 [0055]

0.14
B
≤ 0.0100
0.0001-0.0100 [0056]

0.0004
W
≤ 2.00
0.01-2.00 [0057]

0
C, Ca, Mg, Zr, La and REM
0-0.0100 in total
One or more of these at 0.0001-0.0100% [0059]
Ca: 0.0004
Fe
Balance and impurities
Remainder & unavoidable impurities [0041]
Remainder and unavoidable impurities

*In the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art a prima facie case of obviousness exists (MPEP 2144.05 I)
+a prior art specific example within the claimed range anticipates the range (MPEP 2131.03 I)

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Response to Arguments
The affidavit under 37 CFR 1.132 filed April 20, 2022 along with the claim amendments arguments of the same date are sufficient to overcome the rejection of claims 6-13 based upon U.S.C 103 in view of Kawata. Specifically, the clarity to the Fe-Al alloy layer and the related differences between the instant application and Kawata are persuasive to overcome the prior art of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                        


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784